EXHIBIT 10.2 

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 27, 2018,
is entered into by and between (i) ENVISION SOLAR INTERNATIONAL, INC., a Nevada
corporation, (the “Company”), and (ii) GEMINI SPECIAL OPPORTUNITIES FUND, LP
(the “Buyer”).

 

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).

 

B. Upon the terms and conditions stated in this Agreement, the Buyer desires to
purchase and the Company desires to issue and sell, upon the terms and
conditions set forth in this Agreement (i) a Promissory Note of the Company, in
the form attached hereto as Exhibit A, in the original principal amount of
$750,000.00 (together with any note(s) issued in replacement thereof or as a
dividend thereon or otherwise with respect thereto in accordance with the terms
thereof, the “Note”), (ii) a warrant to purchase Nine Hundred Thousand (900,000)
shares of common stock of the Company (the “Warrant”) to be delivered to the
Buyer, via overnight courier, within 5 business days following the Closing Date.

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. Purchase and Sale. On the Closing Date (as defined below), the Company shall
issue and sell to each Buyer and each Buyer agrees to purchase from the Company
(i) the Note in the original principal amount of $750,000 and (ii) the Warrant.

 

1.1. Form of Payment. On the Closing Date, (i) Buyer shall pay the purchase
price of $750,000 (the “Purchase Price”) for the Note and the Warrant (the
“Securities”) to be issued and sold to it at the Closing (as defined below) by
wire transfer of immediately available funds to a company account designated by
the Company, in accordance with the Company’s written wiring instructions,
against delivery of the Securities, and (ii) the Company shall deliver such duly
executed Securities on behalf of the Company, to the Buyer, against delivery of
such Purchase Price.

 

1.2. Closing Date. The date and time of the issuance and sale of the Securities
pursuant to this Agreement (the “Closing Date”) shall be on or about August 28,
2018, or such other mutually agreed upon time. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the parties.

 

2. Governing Law; Miscellaneous.

 

2.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of San Diego County, California or in the federal courts
located in San Diego County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding

 

1 of 5 

 

in connection with this Agreement or any other transaction document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

2.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.

 

2.3. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

2.4. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

2.5. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the Buyer.

 

2.6. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

 

(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by e-mail to an executive officer, or by confirmed
facsimile,

 

(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by ten (10) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to the Company, to:

 

Envision Solar International, Inc.

5660 Eastgate Drive

San Diego, CA 92121

Attn: Desmond Wheatley, CEO

 

 

2 of 5 

 

Email: desmond.wheatley@envisionsolar.com

 

If to the Buyer:

 

At such address as indicated in each Buyer’s Note.

 

2.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Notwithstanding
anything to the contrary herein, the rights, interests or obligations of the
Company hereunder may not be assigned, by operation of law or otherwise, in
whole or in part, by the Company without the prior written consent of the Buyer,
which consent may be withheld at the sole discretion of the Buyer; provided,
however, that in the case of a merger, sale of substantially all of the
Company’s assets or other corporate reorganization, the Buyer shall not
unreasonably withhold, condition or delay such consent. This Agreement or any of
the severable rights and obligations inuring to the benefit of or to be
performed by Buyer hereunder may be assigned by Buyer to a third party,
including its financing sources, in whole or in part, without the need to obtain
the Company’s consent thereto.

 

2.8. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

2.9. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyer. The Company agrees to indemnify and hold harmless the Buyer
and all its officers, directors, employees, attorneys, and agents for loss or
damage arising as a result of or related to any breach or alleged breach by the
Company of any of its representations, warranties and covenants set forth in
this Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

2.10. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

2.11. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that the Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

2.12. Buyer’s Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the transaction documents on the Buyer are
cumulative and not exclusive of any other rights or remedies, and shall be in
addition to every other right, power, and remedy that the Buyer may have,
whether specifically granted in this Agreement or any other transaction
document, or existing at law, in equity, or by statute; and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Buyer may deem expedient.

 

3 of 5 

 

2.13. Ownership Limitation. If at any time after the Closing, a Buyer shall or
would receive shares of Common Stock in payment of interest or principal under
the Note so that the Buyer would, together with other shares of Common Stock
held by it or its Affiliates, own or beneficially own by virtue of such action
or receipt of additional shares of Common Stock a number of shares exceeding
4.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), the Company shall not be obligated and shall not issue to
the Buyer shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Buyer. The foregoing
limitations are enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Buyer. Additionally, for so long as the Buyer
or any of its Affiliate own Securities, upon written request from the Buyer, the
Company shall post (or cause to be posted), the then current number of issued
and outstanding shares of its capital stock to the Company’s web page located at
OTCmarkets.com (or such other web page approved by the Buyer).

 

2.14. Attorneys’ Fees and Cost of Collection. In the event of any action at law
or in equity to enforce or interpret the terms of this Agreement or any of the
other transaction documents, the parties agree that the Company will pay the
Buyer’s attorneys’ fees and expenses.

 

[Remainder of page intentionally left blank; signature page to follow]

4 of 5 

 

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

THE COMPANY:

 

ENVISION SOLAR INTERNATIONAL, INC.

 

By:________________________________

Desmond Wheatley

Chief Executive Officer

 

THE BUYER:

 

GEMINI SPECIAL OPPORTUNITIES FUND, LP

 

By:_________________________________

Steven Winters

President

 

Principal Amount of Note: $750,000

Warrant: 900,000

Purchase Price: $745,000 ($750,000 less $5,000 for document preparation)

 



5 of 5

 

